Name: Council Regulation (EEC) No 1616/79 of 24 July 1979 fixing the amounts of aid for fibre flax and hemp for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 79 Official Journal of the European Communities No L 190/ 11 COUNCIL REGULATION (EEC) No 1616/79 of 24 July 1979 fixing the amounts of aid for fibre flax and hemp for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ('), as last amended by Regulation (EEC) No 81 4/76 (2 ), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas Article 4 of Regulation (EEC) No 1308 /70 provides that the amount of aid for flax grown mainly for fibre and for hemp grown in the Community shall be fixed annually ; Whereas, in accordance with Article 4 (2) of that Regu ­ lation , this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be marketed ; whereas, when it is fixed, account must be taken of the price for flax and hemp fibres and seeds on the world market, of the price for other competing natural products and of the guide price for linseed ; Whereas application of these criteria entails fixing the amount of aid at a level higher than that adopted for the preceding marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1.979/80 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308 /70 shall be : (a ) as regards flax : 248-55 ECU per hectare ; (b) as regards hemp : 225-74 ECU per hectare . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 146, 4 . 7 . 1970 , p. 1 . (2 ) OJ No L 94, 9 . 4 . 1976, p. 4 . (3 ) OJ No C 93 , 9 . 4 . 1979 , p. 49 . (4 ) OJ No C 171 , 9 . 7 . 1979 , p. 1 .